DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed September 28th, 2022 has been entered. Claim 1 has been amended. Claims 1-10 remain pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al. (US 9272417) in view of Okazaki (US 7558647).  
Regarding claim 1, Konolige et al. (US 9272417) teaches a parcel identification apparatus (Col. 1 lines 23-34), comprising: 
a pickup device (Fig. 4C #402 “robot arm”), comprising a pickup portion (Fig. 4C #404 “suction gripper”) for picking up and holding a to-be-identified parcel (Fig. 4C #408 “box”);
a first identification device (Fig. 4C #418 “sensor”) disposed on the pickup device (Fig. 4C #402 “robot arm”) so and configured to at least identify parcel information on a side that is of the to-be-identified parcel and that faces towards the pickup portion (Col. 16 lines 25-29, 41-42); and 
a second identification device (Fig. 4C #420, 422 “sensors”), disposed outside the pickup device (Col. 16 lines 43-44) so as to at least identify parcel information on other sides that are of the to-be-identified parcel and that are other than the side facing towards the pickup portion (Col. 16 lines 44-50). 
Konolige et al. (US 9272417) discloses the claimed invention except for a first identification device disposed on the pickup portion and located between the pickup portion and the to-be-identified parcel. 
Okazaki (US 7558647) teaches a parcel identification apparatus (Col. 1 lines 8-12) comprising a first identification device (Fig. 2 #34 “reading means”) disposed on the pickup portion (Fig. 2 #6 “hand”) and located between the pickup portion and the to-be-identified parcel (Fig. 2 #38 “object”, Col. 10 lines 9-21). Okazaki explains that the identification device reads information from the to-be-identified parcel and determines the properties of the parcel (Col. 10 lines 9-24), and additionally, helps determine the gripping state of the parcels (Col. 9 lines 33-42). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Konolige et al. (US 9272417) to include a first identification device disposed on the pickup portion and located between the pickup portion and the to-be-identified parcel as taught by Okazaki (US 7558647) in order to identify parcel information and help determine the gripping state of the parcels to ensure that the parcel is in the correct position within the pickup portion. 
Regarding claim 2, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein the pickup device (Fig. 4C #402 “robot arm”) is configured to enable a position of the to-be-identified parcel (Fig. 4C #408 “box”) held by the pickup portion to be changed (Col 16 lines 51-53), so that the parcel information on the other sides is identified by the second identification device (Fig. 4C #420, 422 “sensors”). 
Regarding claim 3, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein at least one of the pickup portion (Fig. 4C #404 “suction gripper”) is rotatable around the axis thereof (Col. 5 lines 64-67) and the pickup portion is rotatable around an external axis as a whole (Fig. 4A #412, 416 “trajectories”), so as to change a position of the to-be-identified parcel held by the pickup portion (Col. 15 lines 17-28). 
Regarding claim 4, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein at least one of the first identification device (Fig. 4C #418 “sensor”) faces towards a holding position where the pickup portion (Fig. 4C #404) holds the to-be-identified parcel (Fig. 4C #418 faces #404 holding #408); and the first identification device is disposed at the middle of the pickup portion (Fig. 4C #418 disposed at center of robot arm, which is picks up the center of #408). 
Regarding claim 5, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein the pickup device (Fig. 4C #402 “robot arm”) comprises a robot, and the pickup portion (Fig. 4C #404 “suction gripper”) is a manipulator connected to an arm end of the robot (Col. 14 lines 59-66). 
Regarding claim 6, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein the robot is a six-axis robot (Col. 15 lines 29-30). 
Regarding claim 7, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein the second identification device (Fig. 4C #420, 422 “sensors”) comprises two external identification units (Col. 16 lines 42-44), each of which independently identifies parcel information (Col. 16 lines 43-50); and the first identification device (Fig. 4C #418 “sensor”) and the two external identification units (Fig. 4C #420, 422 “sensors”) constitute three vertexes of an acute-angled triangle (Fig. 4C #418, 420 and 422 show vertexes of acute-angled triangle). 
Regarding claim 8, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein at least one of the first identification device (Fig. 4C #418 “sensor”) and the second identification device (Fig. 4C #420, 422 “sensors”) comprises a scanner for scanning identification codes (Col. 12 lines 33-41). 
Regarding claim 9, Konolige et al. (US 9272417) teaches a parcel identification apparatus comprising the parcel identification apparatus according to claim 1 (see claim 1 above), wherein the parcel identification apparatus is disposed at a sorting inlet (Col. 13 lines 1-9 “queue of boxes”) of the parcel sorting apparatus, so as to pick up a parcel at the sorting inlet and identify parcel information therein (Col. 14 lines 49-58). 
Regarding claim 10, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein the parcel sorting apparatus comprises a sorting platform (Col. 13 lines 1-3), and an automated guided vehicle (Col. 13 lines 35-40, Col. 6 lines 54-57) disposed on the sorting platform; the sorting platform comprises the sorting inlet (Col. 13 lines 1-9 “queue of boxes”) and a plurality of sorting outlets (Col. 13 lines 1-3 “truck or container loading”, “pallet loading”), and the automated guided vehicle is configured to receive a parcel (Col. 6 lines 54-57) held by the pickup device (Fig. 4C #402 “robot arm”) and transport the received parcel to a corresponding sorting outlet (Col. 13 lines 1-3 “truck or container”, “pallet”) according to the parcel information of the received parcel identified (Col. 14 lines 49-58) by at least one of the first identification device (Fig. 4C #418 “sensor”) and the second identification device (Fig. 4C #420, 422 “sensors”). 
Response to Arguments
Applicant’s arguments, filed September 28th, 2022, with respect to the rejection(s) of the amended claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Okazaki (US 7558647). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653